Citation Nr: 0944068	
Decision Date: 11/19/09    Archive Date: 11/25/09	

DOCKET NO.  06-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether the appellant may be recognized as a Veteran for VA 
compensation and pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had no recognized military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant had no military service of any kind.  


CONCLUSION OF LAW

The appellant may not be recognized as a veteran for any VA 
benefit purposes.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.1, 3.6, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claim, and to assist claimants in 
obtaining such evidence.

The appellant in this appeal was provided multiple VCAA 
notices prior to the issuance of an adverse decision.  Notice 
was provided in May and August 2004 and February 2005.  These 
notices informed her of the evidence necessary to 
substantiate her claims, the evidence she was responsible to 
submit, the evidence VA would collect on her behalf, and 
advised her to submit any relevant evidence in her 
possession.  Multiple searches for records associated with 
her alleged military service were conducted.  When these 
records could not be discovered, the appellant was so 
notified.  All known available evidence has been collected 
for review.  VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, VA is not required to provide assistance to a 
claimant under VCAA if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2).  

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Active military service includes active duty, any period of 
active duty for training during which an individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebral vascular accident which occurred during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  More 
specific definitions of active military duty are provided at 
38 C.F.R. § 3.6(b).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant (or sent directly to VA by the service department), 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets certain specific conditions.  The 
evidence must be a document issued by the service department, 
the document contains needed information as to length, time 
and character of service, and in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

It is clear that all benefits available from the US 
Department of Veterans Affairs flow from a claimant's service 
in the US Armed Forces.  

Analysis:  This appeal commenced with a claim filed by the 
appellant in April 2004.  Based upon her stated birth date of 
July 1963, and her alleged service from December 2003 to 
April 2004, she would have entered military service at age 
40.  During the pendency of the appeal, however, the 
appellant submitted various written statements alleging 
service at other times earlier in the 1980's.  

The only document ever providing any objective indicia of 
military service for the appellant was provided by the US 
Army Human Resources Command, indicating service from 
December 2003 to April 2004.  However, when RO personnel 
began to question whether the appellant had ever had any 
active military service, the US Army Human Resources Command 
was directly contacted, and the responsible individual 
indicated that this unit could not actually verify any active 
military service for the appellant and that this "VIS" report 
was nothing more than a "best guess" (quotes in original).  
Personnel at the Human Resources Command indicated that they 
would need specific information regarding actual unit or 
units of assignment, but the appellant had never provided 
such information.  

This claims folder has perhaps the most extensive set of 
search inquiries that the Board has ever observed.  Multiple 
individual search inquiries were processed to the National 
Personnel Records Center and other subordinate offices to 
attempt to obtain any verification of service for the 
appellant, any service treatment records, or any other 
information, and each and every search was returned with the 
response that there was no information regarding the 
appellant having served in the military of any kind.  Because 
there was an indication that the appellant was in receipt of 
Social Security benefits, a search was conducted for records 
that might be maintained on the appellant with that 
department, but no records were available from this source 
either.  

The RO completed formal administrative determinations of 
unavailability of service personnel records, service 
treatment records, and Social Security records.  Personnel 
responsible for maintaining service treatment records 
reported that they had conducted several flagged searches of 
their facility and were unable to obtain any service 
treatment records, and also indicated that records for the 
appellant had been flagged in case any records were 
discovered in the future.

Private psychiatric treatment records were obtained, and in 
May 2004, these records indicate that the 40-year-old 
appellant had a long history of mental illness dating from 
childhood with a first hospitalization at 16 years old with a 
diagnosis of paranoid schizophrenia.  Other records indicated 
that the appellant carried an ongoing diagnosis of 
undifferentiated type schizophrenia.  

Finally, in May 2008, RO personnel discovered that the 
appellant was actually receiving benefits as a disabled adult 
child from her father who was himself a deceased Veteran.  Of 
course, to be recognized as a helpless child, the governing 
laws and regulations require that such child have been 
rendered permanently and totally disabled from work prior to 
attaining the age of 18 years.  

The evidence on file in the appellant's claim folder reveals 
clearly and convincingly that she never had any active or 
inactive military service of any type or kind during her 
lifetime.  Exhaustive and multiple searches for any records 
from NPRC and all other possible locations consistently 
resulted in no record of the appellant ever having had 
military service of any type or kind.  It appears from the 
evidence on file that the RO had initially approved payment 
of nonservice-connected pension benefits for the appellant 
based upon a speculative document from US Army Human 
Resources Command, but after it was discovered that the 
appellant had never had any military service of any kind, 
this benefit was terminated, an overpayment created, but the 
overpayment was waived in its entirety based upon sole 
administrative error of VA.  




ORDER

The appellant in this case may not be recognized as a veteran 
for VA compensation, pension, or any other benefit purposes.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


